Citation Nr: 1756323	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for internal hemorrhoids, to include as secondary to right anal scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to April 1970.   He served honorably in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case in January 2016 to provide the Veteran with a VA medical examination and to obtain additional VA records.  

The Veteran testified before the undersigned Veteran's Law Judge during a May 2015 travel board hearing in St. Petersburg, Florida.  A transcript is of record. 

In November 2017, the Veteran waived his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of additional evidence submitted in his appeal.  This matter now returns to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to ensure substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that the AOJ did not substantially comply with the Board's remand directives because the VA examiner failed to address the Veteran's competent lay statements regarding the onset of his disability and its continuation since service.

In his January 2016 opinion, the examiner appears to reject the Veteran's lay statements that he experienced hemorrhoids in service on the sole basis that there are no service treatment records corroborating the Veteran's assertions.  The examiner provides no rationale for rejecting the Veteran's explanation for failing to report his condition during service.  Furthermore, while noting that treatment records indicate the Veteran suffered from hemorrhoids as far back as 2002, the examiner does not address lay statements therein indicating that this condition predated 2002.  The examiner also does not address lay statements by the Veteran and his wife that the Veteran experienced hemorrhoids since service.  

Furthermore, the Board finds that the AOJ did not substantially comply with the Board's remand directives because it did not make adequate efforts to obtain copies of pertinent medical records and, specifically, those from West Orange and East Orange, New Jersey from 1970 to 1980.  

Prior to the January 2016 remand, the Veteran stated at his May 2015 hearing that he was treated at the West Orange VAMC in New Jersey at some point between 1970 and 1980.  In January 2016, pursuant to the January 2016 remand, the AOJ sent a letter to the Veteran asking him to provide records from the West Orange VAMC and to complete and return VA Form 21-4142 so that the AOJ could obtain treatment records on his behalf.  The Veteran authorized the AOJ to obtain records from various VA facilities, including East Orange VAMC, with no mention of any facility in West Orange.  There are no documents on record indicating any follow up with the Veteran regarding treatment in West Orange, New Jersey. 

The record shows that the AOJ received no response from East Orange VAMC after making two requests for medical records, one in April 2016 and another in September 2016.  In a December 2016 letter, the AOJ informed the Veteran of the foregoing and that no further attempts would be made to obtain documents from that facility.  Meanwhile, the Veteran did not submit any documents from any facility in West Orange and the AOJ made no attempts to follow up. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.159(c) (2017).  This includes a duty to make reasonable efforts to assist a Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c) (2017).  In that regard, VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical facilities or non-VA facilities providing examination or treatment at VA's expense.  38 C.F.R. § 3.159(c)(2) (2017).  In addition, VA must make reasonable efforts to obtain records not in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c) (2017).  

The AOJ did not fulfill its duty to assist because it did not obtain a response from East Orange VAMC as to the existence of any records pertaining to the Veteran.  In addition, it is unclear on the record why the AOJ did not make a request to other VA medical facilities in New Jersey following the Veteran's assertion that he received treatment from West Orange VAMC.

Accordingly, a remand is necessary to ensure substantial compliance with the Board's prior remand directives.

Relatedly, a remand is necessary because the VA examination on record is insufficient to decide the claim.  The January 2016 opinion does not address alternative causal factors for the Veteran's disability raised by the evidence of record and, specifically, whether constipation during service could have caused the Veteran's hemorrhoids.  In his October 2009 claim, the Veteran explained that during service he induced constipation by ingesting substances to reduce bowel movements while on patrol.  In the January 2016 opinion, the examiner considered only whether the Veteran's in-service rectal injury could have caused the Veteran's current disability.  As such, an addendum opinion should be obtained that considers the Veteran's lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 	

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, copies of all medical records which have not been previously secured from all VA facilities in the New Jersey VA health care system from 1970 to 1980.  The Veteran may also submit the records himself.  The AOJ must make as many attempts as are necessary to obtain the documents from all New Jersey VA medical facilities and, if there are no documents available at a particular facility, obtain confirmation thereof.  

2.  Obtain a VA opinion from a medical professional that addresses the questions below.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

(a)  Clarify the Veteran's current disability with regard to both internal and external hemorrhoids.  In doing so, explain the relationship between the Veteran's diagnosis of internal hemorrhoids in 2008 and the existence of external hemorrhoids noted in medical records since 2002.  Consider whether these two diagnoses are causally and/or temporally linked.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hemorrhoid disability is related to or caused by constipation experienced during service?  Consider the Veteran's lay statements, including those in his October 2009 claim, that while serving in Vietnam, he induced constipation by ingesting substances to reduce bowel movements while on patrol.  

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hemorrhoid disability is related to, caused by or aggravated beyond its natural progression by the Veteran's in-service injury to his rectum?  Consider the Veteran's lay statements regarding this incident.  

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hemorrhoid disability is related to, caused by or aggravated beyond its natural progression by any of the Veteran's service connected disabilities? 

For items "b", "c" and "d", the medical professional is instructed to accept for the purposes of the requested opinions that the Veteran reported experiencing hemorrhoids during service. 

In addition, for all items listed above, consider the Veteran's lay statements, including various notations in medical records that he has a history of hemorrhoids, that he experiences symptoms to varying degrees over time, and that his symptoms have exacerbated with age and were easier to deal with in his youth. 

If there is a clinical or medical basis for corroborating or discounting the reliability of the lay statements provided by the Veteran, the medical professional must so state, with a complete explanation in support of such a finding. 

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

